 

 

Case 1:20-cr-004/75-JFK Document 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we eee xX
U.S.A
V-
Jose Rosario
x

 

Filed Cae

ey

  
 

i
i

   

#20 Cr 475 (JFK)

At the plea hearing on September 14, 2020, the Court-directed the following:

1) Mr. Rosario is to surrender to the U.S. Marshals, SDNY, 500 Pearl Street,

New York, NY, at 10:00 a.m. on January 19, 2021.

2) The U.S. Marshais shall produce Mr. Rosario for sentencing on

January 20, 2021 at 11:30 a.m. in Courtroom 20-C, 500 Pearl Street, New York, NY.

SO ORDERED.

Dated: New York, New York

[-Ya4y

 

JOHN F. KEENAN

United States District Judge
